DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed October 22, 2021.  Claims 1, 3 and 5-10 remain pending in the application.  
Claims 1, 3 and 5-10 are currently amended.  
Claims 2 and 4 are canceled.
No claims are newly added.

Response to Arguments
	Drawings
Applicant’s arguments, see REMARKS, filed October 22, 2021, with respect to FIGS. 1-10 objected to for failing to include text descriptions/ labels of the illustrated elements have been fully considered and are persuasive. The objection is withdrawn in view of the Drawings filed October 22, 2021.
Claim objections
Applicant’s arguments, see REMARKS, filed October 22, 2021, with respect to claim objected to for minor informalities have been fully considered and are persuasive. The objection is withdrawn in view of the amendment filed October 22, 2021.


Claim rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS, filed October 22, 2021, with respect to claims 1, 4, and 10 rejected under 35 USC 103 as being unpatentable Singerl et al. (US 2016/0329935 A1) in view of Orihashi (US 2012/0256805 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of the amendment filed October 22, 2021.


Allowable Subject Matter
Claims 1, 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Singerl et al. (US 2016/0329935 A1) in view of Orihashi (US 2012/0256805 A1), fails to teach, “a clock generator configured to generate a clock having a frequency which is an integral multiple of a bit rate of the one-bit digital RF signal, wherein the signal output by the bandpass filter is input to corresponding antenna element of the plurality of antenna elements and controls directivity of a beam formed by the plurality of antenna elements, the digital delay circuit is constituted by one logic circuit or a plurality of logic circuits connected in series, and the one or more logic circuits delay the one-bit digital RF signal, based on the clock,” as recited in claims 1 and 10. 
Singerl is an exemplary reference in the relevant field of endeavor.  Singerl discloses a low-complexity ACPR-Enhancing digital RF MIMO transmitter.  The disclosure relates to a low-complexity transmitter architecture that drives phase modulators with digital signals to generate a pulse width modulated (PWM) signal that is transmitted by an antenna. In some embodiments, the system has a pre-processing element that generates first and second digital control signals from a digital baseband signal. A first phase modulation component introduces a first phase shift into a first local oscillator signal based upon the first control signal and generates a first digital signal corresponding to the first phase shift. A second phase modulation component introduces a second phase shift into the first local 
Orihashi is another exemplary reference in the relevant field of endeavor.  Orihashi discloses an array antenna apparatus having shortest wiring distance to antenna elements. An array antenna apparatus includes a radio circuit; an array antenna that includes a plurality of antenna elements; feeder lines that connect the radio circuit to the respective antenna elements; and a delay circuit provided at each of one or more of the feeder lines. An amount of delay of the delay circuit is set so that the sum of a phase delay by the delay circuit and a phase delay due to a difference between a length of the corresponding feeder line and a predetermined reference length is an integer multiple of 360 degrees.  However, Orihashi fails to teach, “a clock generator configured to generate a clock having a frequency which is an integral multiple of a bit rate of the one-bit digital RF signal, wherein the signal output by the bandpass filter is input to corresponding antenna element of the plurality of antenna elements and controls directivity of a beam formed by the plurality of antenna elements, the digital delay circuit is constituted by one logic circuit or a plurality of logic circuits connected in series, and the one or more logic circuits delay the one-bit digital RF signal, based on the clock,” as recited in claims 1 and 10.

For these reasons claims 1, 3, and 5-10 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE

Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633